DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are pending the Application.  Claims 1, 3, 17, and 20 are amended.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-6 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-5 of U.S. Patent No. 10652609 A. Specifically, although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the present application is a slightly broader form of respectively similar independent claim 1 of ‘609, similarly claim 4 of the present application is equivalent to claims 1 of ‘609, claim 5 of the present application is .

Claim Rejections - 35 USC § 102
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-2 and 11-12 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hines (US 2012/0304224 A1).
For claim 1, Hines discloses all the claimed subject matter. Hines discloses a reception apparatus, comprising: a tuner (see Fig. 3, TV tuner 352, see also [0093], client device 102 receiving a video stream from a television tuner, cable box, satellite, or internet stream) configured to receive a digital broadcast signal that includes audio/video content comprising trigger information (see Fig. 2B encoded images 267 including bar codes, relating to [0031], the broadcast system 108 encodes image data may contain bar codes, such as a QR code, matrix, two-dimensional, or linear, which may encode information such as a URL and transmits it as data to client 102, and Fig. 3, image detection module 324 of memory 306, relating to [0076], image detection module 324 detects encoded images including bar codes, see also [0026] received content feeds/channels/services may be any data, including digital video); and circuitry configured to: output, to a display screen, video signal images of the audio/video 
For claim 2, Hines discloses all the claimed subject matter, as set forth in claim 1. Hines discloses the feature quantity is unique information about the audio/video content (see Fig. 6 steps 602-614, displaying a video stream, extracting a displayed barcode containing URL information, determining related information based on the URL, see also Figs. 5B-5E, such as described in [0087], detecting a barcode 504 from video stream 502, such as a barcode displayed while watching a sporting event 502, reads a URL from the barcode, and displays content relating to a sports headline 510).
For claim 11, Hines discloses all the claimed subject matter. Hines discloses a method of a reception apparatus for executing commands, the method comprising: receiving audio/video content comprising trigger information; displaying video signal images of the audio/video content in which the trigger information is in a form of an image code embedded in the displayed video signal image; and extracting a feature quantity from the trigger information (claim 11 is rejected for the same reasons as claim 1).
.

Allowable Subject Matter
Claims 7-8, 10, and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knightbridge (US 2013/0104180 A1), see [0066], digital signals/MPEG, Fig. 3A, broadcasting network 110, [0046], receiving a barcode and extracting the information contained therein). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B SANDERS whose telephone number is (571)272-3894.  The examiner can normally be reached on Monday-Friday 12-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN B SANDERS/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422